DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the second cutting insert having a first surface . . . in contact with the second seat surface” in Lines 31-32.  Yet, the second cutting insert is previously described as being in the second pocket.  The second seat surface is in the first pocket.  Therefore, the position and relationship between the pockets, seat surface and inserts are not clear.  Appropriate correction required.
Claim Rejections - 35 USC § 103
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Patent No. 10,239,133 B2) in view of Woodruff et al. (US Pub. No. 2012/0082518 A1).
(Claim 1) Suzuki et al. (“Suzuki”) discloses a cutting tool (1) rotatable about an axis (O).  The cutting tool includes a body (2) having a front end surface (end surface of section 2b visible 
The outer circumferential surface (2b) is provided with a fourth pocket (annotated Fig. 2).  The fourth pocket is spaced from each of the first pocket, the second pocket and the third pocket (annotated Fig. 2).  The fourth pocket is also located rearward in the axial direction relative to each of the first pocket and the second pocket as well as being located rearward in the rotational direction relative to the first pocket while being located forward in the rotational direction relative to the second pocket (annotated Figs. 1, 2).  The cutting tool further includes a fourth cutting insert attached to the fourth pocket and having a fourth cutting edge (annotated Fig. 2).  TApplication No. 16/651,189Docket No.: 201917-0363-00-US-599546Amendment dated August 3, 2021Page 4Reply to Office Action of May 7, 2021he fourth pocket has a fourth swarf discharging groove (annotated Fig. 2).  The fourth swarf 


    PNG
    media_image1.png
    853
    901
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    754
    870
    media_image2.png
    Greyscale

Woodruff et al. (“Woodruff”) discloses a cutting tool (1, 3) having an inner circumferential surface (21, 18, 24, 26) extending along the axis and surrounded by the outer circumferential surface (Fig. 6) while a screw hole (22) of a seat surface (20) extends from the seat surface toward the inner circumferential surface (Figs. 6-9).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Suzuki with an inner circumferential surface as suggested in Woodruff in order to deliver coolant to the cutting area.
(Claim 7) In the cross section perpendicular to the axis, the second swarf discharging groove includes an arc-shaped portion (Fig. 3B).
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gamble et al. (US Pub. No. 2015/0283628 A1) in view of Suzuki et al. (US Patent No. 10,239,133 B2) and Woodruff et al. (US Pub. No. 2012/0082518 A1).
(Claim 1) Gamble et al. (“Gamble”) discloses a cutting tool (10) rotatable about an axis (28).  The cutting tool includes a body (12) having a front end surface (20), and an outer 
The outer circumferential surface (22) is provided with a fourth pocket (annotated Fig. 1).  The fourth pocket being spaced from each of the first pocket, the second pocket and the third pocket (annotated Fig. 1).  The fourth pocket is also located rearward in the axial direction relative to each of the first pocket and the second pocket as well as being located rearward in the rotational direction relative to the first pocket while being located forward in the rotational direction relative to the second pocket (annotated Fig. 1).  The cutting tool further includes a fourth cutting insert (14) attached to the fourth pocket and having a fourth cutting edge.  TApplication No. 16/651,189Docket No.: 201917-0363-00-US-599546Amendment dated August 3, 2021Page 4Reply to Office Action of May 7, 2021he fourth pocket has a fourth swarf discharging groove (annotated Fig. 1).  The fourth swarf discharging groove is located forward in the rotational direction relative to the fourth cutting 

    PNG
    media_image3.png
    632
    728
    media_image3.png
    Greyscale

Suzuki discloses a third seat surface (radial support wall visible in Fig. 3A) continuing to each of the front end surface, the first seat surface and the second seat surface (annotated Fig. 2 above and Fig. 3A).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Gamble with an integral rear axial wall (second seat surface) such that it is continuous with the third seat surface as disclosed in Suzuki in order to remove the clamping finger to increase chip flow through the flute.
Woodruff discloses a cutting tool (1, 3) having an inner circumferential surface (21, 18, 24, 26) extending along the axis and surrounded by the outer circumferential surface (Fig. 6) while a screw hole (22) of a seat surface (20) extends from the seat surface toward the inner circumferential surface (Figs. 6-9).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to modify the cutting tool disclosed in Gamble with an inner circumferential surface branching off to a portion adjacent the cutting insert in place of the nozzles (Gamble 38) as suggested in Woodruff in order to deliver coolant to the cutting area without incurring the cost of high capacity pumps or relatively larger space occupying nozzles (Woodruff ¶ 0006).  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including: simple substitution of one known element for another providing predictable results).
(Claim 7) Gamble does not explicitly disclose an arc-shaped portion of the second groove.
Suzuki discloses, in a cross section perpendicular to the axis, the second swarf discharging groove includes an arc-shaped portion (Fig. 3B).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Gamble with an arc-shaped portion of the second groove as disclosed in Suzuki in order to guide chips while not providing sharp edges/corners where stress concentration occurs. 




Claims 2-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gamble et al. (US Pub. No. 2015/0283628 A1) in view of Suzuki et al. (US Patent No. 10,239,133 B2) and Woodruff et al. (US Pub. No. 2012/0082518 A1) further in view of Aso (US Pub. no. 2017/0197257 A1).
(Claims 2 and 3) The first cutting insert has a first cutting edge, the second cutting insert has a second cutting edge, the third cutting insert has a third cutting edge (Gamble ¶ 0004).  As seen in a direction along the axis, an angle is formed between the first cutting edge and the second cutting edge and an angle is formed between the second cutting edge and the third cutting edge, but the angles are not explicitly disclosed as being within the claimed range or having equal values.
Aso discloses an equal angle being formed between cutting edges (Fig. 7B; ¶ 0034; α1-4).  The equal angle is 23.5 degrees (¶ 0034).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Gamble with equal angular spacing between inserts in a given row as taught by Aso in order to balance the tool and reduce resonance during operation.
(Claims 4 and 8) The second chip discharge groove disclosed in Craig has a width and depth measured in the manner claimed (Figs. 1-5), but the dimensions are not explicitly disclosed as being within the respective claimed ranges.  Nevertheless, the width and depth of the discharge groove is a result-effective variable because it impacts chip evacuation.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool disclosed in Gamble with discharge groove depth and width within the claimed ranges in order to optimize chip evacuation.  see Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 
(Claim 5) As seen in the direction along the axis of the cutting tool disclosed in Gamble, an angle is formed between the first cutting edge and the fourth cutting edge, but the angle is not explicitly disclosed as being within the claimed range.  Nevertheless, the angle between cutting edges in the circumferential direction of the tool is a result-effective variable because said angle impacts resonance of the tool, wear of the cutting edges and surface finish of the workpiece.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool disclosed in Craig with cutting edges within the claimed range in order to optimize resonance, edge life and workpiece surface finish.  see Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 6) In a direction parallel to the axis, the first cutting edge overlaps the second cutting edge, and the second cutting edge overlaps the third cutting edge (Gamble annotated Fig. 1 above).  The amount of respective overlaps is not explicitly disclosed as having equal values.  Nevertheless, the amount of overlap between cutting edges in the axial direction of the tool is a result-effective variable because the axial overlap impacts resonance of the tool, wear of the cutting edges and surface finish of the workpiece.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool disclosed in Craig with equally spaced cutting edges in order to optimize resonance, edge life and workpiece surface finish.  see Smith v, 88 U.S. at 118-19 (a change in form, proportions, or degree "will not In re Aller, 220 F.2d at 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."); see also In Gardner, 725 F.2d 1338 (holding that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
Response to Arguments
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive.  Applicant argues that the prior art of record, Suzuki and Gamble, fail to disclose the inner circumferential surface with a screw hole of the sixth seat surface extending toward the inner circumferential surface as claimed.  Due to the new grounds of rejection, this argument is moot.  The inner circumferential surface could be further described as defining a central through-hole extending from the front end.  Additionally, the cutting inserts could be further described as tangentially mounted such that the screw holes of respective seats extend radially inward toward the inner circumferential surface.  Further still, the first to third cutting inserts could be described as being along a first helix where the lack of communication of chip grooves is a result of the first chip groove not intersecting any other groove.  Examiner is open to a discussion of the above mentions subject matter areas and accompanying language in an interview.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722